                     IN TIIE UNITED STATES DISTRICT COURT
                 FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION
                                 No. 4:16-CR-56-D



UNITED STATES OF AMERICA,                   )
                                            )
                  v.                        )             ORDER
                                            )
NICHOLAS 0. MIDGEITE,                       )
                                            )
                            Defendant.      )


       The United States shall file a response to defendant's motion for relief [D.E. 49]. The

response is due not later than March 20, 2020.

       SO ORDERED. This t.(p day of February 2020.




                                                      1AitEsc¾~~m
                                                      United States District Judge
